DETAILED ACTION
This Office action is in response to the After-final amendment filed on 26 March 2021.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-17, 19, and 20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The additionally cited references disclose LEDs having at least three interconnects to a receiving substrate.  In the light-emitting diode (LED) substrate of Schiaffino et al., interconnects 75a-75e comprise metal (see Fig. 4 and paragraph [0021]).  Therefore, Schiaffino et al. do not teach or suggest a solder point. In the light-emitting diode (LED) substrate of Schuele et al., although a solder point (shown in Fig. 6F) and an auxiliary metal member (shown in Fig. 6E) are provided on a receiving substrate, as shown in Fig. 9A, Schuele et al. fail to teach or suggest that each of the plurality of LED units comprises a light-emitting stacked layer, a current dispersion layer and a bonding layer; the current dispersion layer is configured to disperse current, and the bonding layer is configured to be in contact with both the solder point and the auxiliary metal member, as recited in independent claim 16. Although Ikeda et al. (US 2008/0164488) disclose a solder point 34 and an auxiliary metal member 31 are both provided in a sub-pixel region, wherein a melting point of the auxiliary metal member is higher than a melting point of the solder point (see the Abstract and paragraphs [0047]-[0048]), Ikeda et al. do not teach or suggest a receiving substrate, wherein the receiving substrate is provided thereon with a pixel definition layer and a plurality of LED units, the pixel definition layer defines a plurality of sub-pixel regions, each of the plurality of sub-pixel regions is configured to receive at least one of the plurality of LED units, wherein each of the plurality of LED units comprises a light-emitting stacked layer, a current dispersion layer and a bonding layer; the current dispersion layer is configured to disperse current, and the bonding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822